Title: To John Adams from Thomas Welsh, 25 January 1796
From: Welsh, Thomas
To: Adams, John



Dear Sir
Boston Jany 25. 1796

I do not take the Chronicle, but as it contains the Answer of the two Houses to the Governors speech I thought I would enclose it to you. Mr. Sprague was the Chairman of the Committee and would have red it but  leave of Absence it devolved on Dr Jarvis to read it. The Governor made a very submissive, short and extemporaneous reply "that he did mean to be understood to intend to dictate to the House upon the subject of the Treaty and that he only spoke in his private Capacity." upon the whole the Governor appears to have lost his Reason, his Health and almost his public Influence. I am Sr. with respect your Humble St.
Thomas Welsh